


Exhibit 10.2
Amendment No. 4 to the Discover Financial Services
Directors’ Compensation Plan
Effective May 7, 2014, the Discover Financial Services Directors’ Compensation
Plan (the “Plan”), is hereby amended in the following respects:
•
The Plan is amended by replacing the text of Subsection 5(a)(ii) Subsequent
Awards in Section 5 Initial and Annual Awards in its entirety with the
following:

(ii)    Subsequent Awards. As of the date of each Annual Meeting, each Eligible
Director, including, without limitation, any Eligible Director who becomes a
member of the Board by reason of being elected to the Board at such Annual
Meeting, shall be entitled to receive a number of Restricted Stock Units equal
to the number obtained by dividing $130,000 by the Fair Market Value of a share
of Stock on such day; provided, however, that such Eligible Director continues
to serve as a director of the Company after such Annual Meeting. Notwithstanding
the foregoing, if a person becomes an Eligible Director on a date other than the
date of an Annual Meeting, the equity award provided for in this Section
5(a)(ii) shall be granted on the date that such person becomes an Eligible
Director, using the Fair Market Value of a share of Stock on such date;
provided, however, that such award shall be adjusted on a pro-rata basis by
multiplying such award by a fraction where the numerator is the number of months
between the date that such person becomes an Eligible Director and the date of
the next Annual Meeting and the denominator is twelve (12).
•
The Plan is amended by replacing the text of Section 7 Retainer and Other Fees
in its entirety with the following:

(a)    Board Members. Each Eligible Director shall be entitled to an Annual
Retainer of $90,000.
(b)    Lead Director and Chairpersons. In addition to the Annual Retainer
provided for in Section 7(a), each Eligible Director who is the (i) Lead
Director shall be entitled to an annual Lead Director fee of $75,000; (ii) the
Audit Committee Chair shall be entitled to an annual Committee Chair fee of
$30,000; (iii) the Compensation and Leadership Development Committee Chair shall
be entitled to an annual Committee Chair fee of $25,000; (iv) the Nominating and
Governance Committee Chair shall be entitled to an annual Committee Chair fee of
$20,000; and (v) the Risk Oversight Committee Chair shall be entitled to an
annual Committee Chair fee of $30,000.
(c)     Committee Members. In addition to the Annual Retainer provided for in
Section 7(a) and the Lead Director and Chairpersons fees provided for in Section
7(b), each Eligible Director, other than the Chairperson, of the (i) Audit
Committee shall be entitled to an annual Committee Member fee of $20,000; (ii)
Compensation and Leadership Development Committee shall be entitled to an annual
Committee Member fee of $10,000; (iii) Nominating and Governance Committee shall
be entitled to an annual Committee Member fee of $5,000; and (iv) Risk Oversight
Committee shall be entitled to an annual Committee Member fee of $20,000.


